Judgment affirmed; no opinion.
Concur: Judges Dye, Fuld, Van Voorhis and Scileppi. Chief Judge Desmond and Judges Burke and Foster dissent and vote to withhold determination of appeal and to remit the case to the Onondaga County Court for a hearing to determine (1) the question of fact as to when the District Attorney first learned that defendant had returned to New York from Florida, and (2) whether there was sufficient cause for the delay in bringing defendant to trial in Onondaga County Court after the District Attorney learned of defendant’s return to New York.